Citation Nr: 0126909	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  00-18 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and her aunt


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to May 
1991.  

In July 1995, the Baltimore, Maryland Regional Office of the 
Department of Veterans Affairs (VA) denied the veteran's 
original claim of entitlement to service connection for a 
neuropsychiatric disorder, claimed as PTSD.  The veteran was 
notified of the denial of the claim, and did not appeal.   

This matter is presently before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating action of 
the Huntington, West Virginia Regional Office (RO).  The 
veteran was notified of the decision in August 1999.  The 
veteran submitted a notice of disagreement (NOD) in April 
2000 and the RO issued a statement of the case (SOC) in June 
2000; a substantive appeal was received in August 2000.  In 
September 2001, the veteran appeared for a personal hearing 
before the undersigned Member of the Board.  

The Board notes that in the July 1999 decision, the RO 
addressed the underlying question of entitlement to service 
connection for PTSD without specifically considering whether 
the previously denied claim could be reopened.  This is 
significant because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter which must be addressed before the 
Board may consider the underlying claim on its merits.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  How the RO 
characterized the issue or what the RO may have determined in 
this regard is irrelevant.  The initial question before the 
Board is whether new and material evidence has been 
presented.  Id.  Although the veteran has not been provided 
the appropriate laws and regulations pertinent to 
establishing new and material evidence, it is not necessary 
since the Board decision is to reopen the claim and, 
therefore, there is no prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

At the September 2001 Board hearing, the veteran raised the 
issue of entitlement to service connection for depression, 
secondary to her service-connected foot disability.  That 
claim is not before the Board at this time and is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by rating decision 
of July 1995.  The veteran was notified and did not timely 
disagree with that decision.

2.  Evidence received since the July 1995 RO decision, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1995 RO decision which denied service connection 
for PTSD is final.  38 U.S.C.A. § 7104 (West 1991).

2.  The evidence submitted to reopen the claim of entitlement 
to service connection for PTSD is new and material.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 1995 decision, the RO denied the veteran's claim of 
entitlement to service connection for a neuropsychiatric 
disorder to include PTSD.  Evidence considered at that time 
included the veteran's service medical records and VA 
outpatient treatment records dated after June 1994.  The 
veteran contended that she suffered PTSD as a result of 
stressful experiences during service in Panama.  Based upon a 
review of the evidence of record, the RO determined that a 
neuropsychiatric condition was not incurred in or aggravated 
by service.  It was noted that the veteran had served in 
Panama during the 1989 invasion; however, she had not 
responded to a request for information concerning the alleged 
stressful experiences.  The veteran was notified of that 
determination and that decision is now final. 

Where there is a prior final decision, the claim may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered, unless new and material evidence 
is presented.  38 U.S.C.A. § 7105 (West 1991).  When a 
claimant seeks to reopen a final decision based on new and 
material evidence, it must first be determined whether the 
evidence received since the last final disallowance of the 
claim is new and material under 38 C.F.R. § 3.156(a) (2001).  
If the evidence is new and material, the claim is reopened 
and the merits of the claim may be evaluated after ensuring 
that the duty to assist has been met.  Elkins v. West, 12 
Vet. App. 209 (1999).

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001).  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed.. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
below. 

It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. §  
5108)."  38 U.S.C.A. § 5103A(f) (West Supp. 2001).  
Therefore, the recent change to the law has not modified the 
requirement that a previously denied claim may not be 
reopened and readjudicated unless, and until, there has been 
a finding that new and material evidence has been submitted.  
Thus, it is necessary that the case be adjudicated initially 
on the issue of whether new and material evidence is of 
record to reopen the claims.  If it is determined that such 
evidence has been presented, the claim will be reopened and 
any required development undertaken.  Elkins.  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The credibility of new evidence 
is presumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  Id.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.

Using these guidelines, the Board notes that the evidence 
previously available included service medical records and VA 
outpatient treatment records dated from June 1994.  

Evidence submitted since July 1995 includes VA medical 
records detailing inpatient and hospital treatment, the 
report of a May 2000 VA examination and the statements of the 
veteran, offered both in writing and as testimony at the 
September 2001 Board hearing.  Although the VA examination 
includes the examiner's opinion that the veteran's PTSD is 
not related to service, the VA treatment records include 
several diagnoses of PTSD and medical opinions which do 
relate that condition to the veteran's military service.  As 
the evidence to reopen must merely "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision", 
Hodge, 155 F.3d at 1363, the Board finds that this new 
evidence bears directly and substantially on the question of 
service connection.  Accordingly, as new and material 
evidence has been submitted, the claim of entitlement to 
service connection for PTSD is reopened.


ORDER

To the limited extent that new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for PTSD, the claim is granted. 


REMAND

The Board has determined that new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for PTSD.  In light of the Board's 
decision, the entire record must be reviewed on a de novo 
basis. 

As noted hereinabove, the VCAA was enacted into law 
subsequent to the RO's adjudication of this claim.  The VCAA 
fundamentally redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Given those changes, 
the Board finds that a remand is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA and recently promulgated regulations, 
it would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard.

In addition, the Board has reviewed the claims folder and 
identified certain additional assistance that must be 
rendered to comply with the change in the law.  In this 
regard, the veteran appeared at the September 2001 personal 
hearing before the undersigned and testified that she had 
received treatment for PTSD at Liberty Medical Center as well 
as by VA providers.  The claims folder includes copies 
pertaining to VA treatment, but no records from Liberty 
Medical Center.  Furthermore, there is no indication that the 
RO attempted to obtain such records.  Under the VCAA, the RO 
must document efforts to obtain all pertinent treatment 
records.  

Title 38, Code of Federal Regulations, Section 3.304(f) 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

In this case, the veteran has testified that the allegedly 
stressful events include her duty as a supply officer in 
Panama during the 1989 invasion of that country.  She 
testified that she was forced to remain at her post in the 
supply room for an extended period of time, handling weaponry 
and ordnance, during the invasion.  The veteran further 
testified that she was very close to the battle.  The VA 
treatment records include a February 1999 chart entry 
detailing the veteran's alleged stressors and assessments in 
February 1999 and July and August 2000 of PTSD due to 
service.  The veteran's service personnel records document 
that she was stationed in Panama from September 19989 to May 
1991 and had duty in an imminent danger pay area in Panama 
from December 20, 1989 to January 31, 1990.  

Thus, a determination of whether this veteran engaged in 
combat is particularly significant.  In deciding whether the 
veteran is entitled to the benefit of the relaxed evidentiary 
requirements afforded to combat veterans by the provisions of 
38 U.S.C.A. § 1154(b), the Board must make a specific finding 
as to whether the veteran was engaged in combat and must 
provide adequate reasons or bases for that finding.

Even if it is determined that the veteran was not involved in 
combat, VA must assist her in attempting to verify the 
alleged stressors.  The veteran testified about certain 
events in service; however, she was unable to recall specific 
details.  The veteran responded in August 1999 to the RO's 
May 1999 request for information; however, to date, the RO 
has not attempted to verify any of the alleged stressors 
reported by the veteran.  If more specific information is 
needed, the RO should contact the veteran.  Thus, on remand, 
the RO must attempt to verify the veteran's alleged stressors 
and make a determination as to whether this veteran engaged 
in combat.

In addition to the verification of the veteran's alleged 
stressors, the Board notes that the etiology of the veteran's 
PTSD is unclear.  The May 2000 VA examination included an 
opinion that the condition was related to childhood abuse and 
not to service; however, VA treatment records include 
opinions relating the condition to both service and the 
childhood abuse.  Thus, if the veteran's claimed stressors 
are confirmed or it is determined that she was involved in 
combat, such that further verification of those claimed 
stressors is not necessary, a VA examination, with an opinion 
based on a review of the complete record, should be obtained.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claims, the 
case is REMANDED to the RO for the following development:

1.  The RO should make the appropriate 
request to attempt to obtain the report 
of the veteran's hospitalization in the 
fall of 1990 at the Gorgas Army Hospital 
in Panama for treatment of psychiatric 
symptoms.  The RO should also attempt to 
obtain any mental health clinic records 
between the fall of 1990 and up to the 
time of the veteran's discharge from 
service while she was stationed at Fort 
Clayton in Panama.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
her for any complaints referable to PTSD 
since service.  Thereafter, the RO should 
attempt to obtain copies of all records 
which are not currently available from 
identified treatment sources, including 
the Liberty Medical Center.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

3.  The RO should contact the veteran and 
ask that she submit any additional 
evidence that supports her position that 
she is suffering from PTSD which is 
related to service.  Any documents 
received by the RO should be associated 
with the claims folder.  Moreover, the 
veteran and her representative should 
provide a comprehensive statement 
containing as much detail as possible 
regarding all alleged in-service 
stressors.  This statement should include 
such detail as the dates (within 7 days), 
precise locations, an itemized 
description of events, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, unit 
assignments, and any other identifying 
details.  The veteran is hereby informed 
that the United States Court of Appeals 
for Veterans Claims has held that asking 
her to provide the underlying facts, 
i.e., the names of individuals involved, 
the dates, and the places where the 
claimed events occurred, does not 
constitute either an impossible or an 
onerous task.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

4.  The RO should request of the Social 
Security Administration to provide a copy 
of any administrative decision and 
underlying medical records in connection 
with the veteran's claim for SSI 
benefits.

5.  After receipt of the veteran's 
response (or after a reasonable time has 
passed with no response from the 
veteran), the RO should review the file 
and prepare a summary of all claimed 
stressors.  This summary, a copy of the 
veteran's DD 214 and all pertinent 
service personnel documents should be 
sent to the U. S. Armed Services Center 
for Research of Unit Records (USASCRUR).  
The USASCRUR should be asked to attempt 
to verify the occurrence of the incidents 
and any indication of the veteran's 
involvement therein, using all available 
sources.  This development must be 
undertaken even if the veteran fails to 
provide any additional information 
concerning her claimed stressors.  The RO 
must follow up on all logical development 
suggested by the USASCRUR.

6.  Following the receipt of a response 
from the USASCRUR and the completion of 
any additional development suggested by 
that office, the RO should make a 
specific determination as to whether the 
veteran was involved in combat.  The RO 
must prepare a report detailing the 
nature of any stressor(s) which it has 
determined to have been established by 
the record.  If the RO determines that 
the veteran was not involved in combat 
and no stressor has been verified, the RO 
should so state.

7.  If, and only if, the RO has 
determined that the veteran was involved 
in combat or a stressor has been 
verified, the RO should then schedule the 
veteran for a VA psychiatric examination 
to ascertain the nature and etiology of 
all current psychopathology.  The claims 
folder and a copy of this REMAND should 
be made available to the examiner for 
review and all indicated testing should 
be conducted.  The RO should provide the 
examiner with the summary of any verified 
stressor and the examiner is to be 
instructed that only these verified, 
corroborated events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in PTSD.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD.  If the veteran is 
found to have PTSD, the symptoms and 
other factors which support the diagnosis 
should be specifically itemized.  The 
examiner must identify the specific 
verified stressors that caused the PTSD 
and specify the evidence relied upon to 
determine the existence of the stressors.  
A complete rationale for all opinions 
expressed must be provided.

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include the 
necessary opinion, appropriate corrective 
action is to be taken.

9.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 



